Citation Nr: 0825296	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  06-39 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral defective 
vision.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. M. Boehm, Law Clerk




INTRODUCTION

The veteran had active military service from December 1975 to 
March 1996.

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  

In his December 2006 substantive appeal (VA Form 9), the 
veteran requested a hearing at the RO before a Member 
(Veterans Law Judge) of the Board, also commonly referred to 
as a travel Board hearing.  In a subsequent December 2006 
letter, however, the veteran's representative notified the RO 
that the veteran no longer wanted a hearing.  So his travel 
Board hearing request is considered withdrawn.  38 C.F.R. § 
20.704(e) (2007).

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

The veteran's 1975 military enlistment physical examination 
indicated he had corrected vision of 20/30 (normal is 20/20).

When no preexisting disorder is noted upon entry into 
service, the veteran is presumed to have been in sound 
condition upon entry and the presumption of soundness arises.  
38 U.S.C.A. § 1111; Wagner v. Principi, 370 F. 3d 1089 
(Fed. Cir. 2004).

VA's General Counsel has held that in order to rebut the 
presumption of sound condition under 38 U.S.C. § 1111, for 
disorders not noted on the entrance or enlistment 
examination, VA must show by clear and unmistakable evidence 
both that the disease or injury existed prior to service, and 
that the disease or injury was not aggravated by service.  
The veteran is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
See VAOPGCPREC 3-2003 (July 16, 2003).  The United States 
Court of Appeals for the Federal Circuit adopted the 
General Counsel's position in the Wagner decision mentioned.

Conversely, if a pre-existing disorder is noted upon entry 
into service, the veteran cannot bring a claim for service 
connection for that disorder, but he may bring a claim for 
service-connected aggravation of that disorder.  See Jensen 
v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id., at (b)(1).

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Additionally, the RO determined the veteran's bilateral 
defective vision is the result of refractive error, a 
congenital or developmental defect.  Generally, a congenital 
disease or defect is not service connectable as a matter of 
express VA regulation.  38 C.F.R. §§ 3.303(c), 4.9.  The only 
possible exception is if there is evidence of additional 
disability due to aggravation during service of the 
congenital disease, but not defect, by superimposed disease 
or injury.  VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 
513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 
(1995); VAOPGCPREC 67-90; and VAOPGCPREC 11-99.

Independent medical evidence is needed to support a finding 
that the pre-existing disorder increased in severity during 
service and/or that the veteran's bilateral vision loss is 
due to a congenital or developmental defect.  See Paulson v. 
Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 
Vet. App. 238, 246 (1994).

Therefore, an examination and opinion are needed before the 
Board may make an informed decision concerning this claim.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  See also 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).   

The evidence currently on file is insufficient to make a 
decision on the claim, in that a medical opinion is needed to 
determine the etiology of the veteran's bilateral defective 
vision and, in particular, the odds he developed this 
condition while in the military (or, instead, necessarily had 
it before service if a type of refractive error or congenital 
or developmental abnormality).  But even if the condition 
pre-existed his military service, there needs to be some 
medical indication of whether there is additional disability 
from aggravation during service by a superimposed condition.  
The examiner should address both theories of service 
connection, direct incurrence and possible aggravation of a 
pre-existing condition.



Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Contact the veteran and ask that he 
provide the names and addresses of all 
VA and non-VA medical care providers who 
have treated him for his bilateral 
defective vision since March 1996 when 
he retired from the military.  Any 
outstanding records should be requested 
and obtained, after obtaining any 
necessary authorization.  

2.  Schedule the veteran for a VA 
examination to obtain a medical opinion 
indicating whether his bilateral 
defective vision is clearly and 
unmistakably due to refractive error, so 
a congenital or developmental 
abnormality.  If it is, is it also clear 
and unmistakable he does not have 
additional disability due to aggravation 
of this condition during his 
military service beyond the condition's 
natural progression by superimposed 
disease or injury.

If, on the other hand, it is determined 
the veteran did not have this condition 
prior to beginning his military service, 
is it at least as likely as not that his 
bilateral defective vision initially 
manifested during his service or is 
otherwise attributable to his military 
service.

Inform the examiner that the term "at 
least as likely as not" does not mean 
merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.

"Clear and unmistakable evidence" 
means "with a much higher certainty 
than 'at least as likely as not' or 
'more likely than not.'"

The examiner should discuss the 
rationale of the opinion, whether 
favorable or unfavorable.  If the 
examiner cannot provide the requested 
opinion without resorting to 
speculation, he or she should expressly 
indicate this.

The claims file, including a complete 
copy of this remand, must be made 
available to the examiner for review of 
the pertinent medical and other 
history.  The examiner must note that 
he or she has reviewed the claims file.

Advise the veteran that failure to 
report for his scheduled VA 
examination, without good cause, 
may have adverse consequences on his 
claim.

3.  Then readjudicate the claim in 
light of the additional evidence.  If 
the disposition remains unfavorable, 
send the veteran and his representative 
a supplemental statement of the case 
(SSOC) and give them an opportunity to 
respond to it before returning the file 
to the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


